[Cite as State v. Glover, 2012-Ohio-6006.]
                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                     WASHINGTON COUNTY


STATE OF OHIO,                                     :

        Plaintiff-Appellee,                        :   Case No. 12CA7

        vs.                                        :

BARNETT W. GLOVER,                                 :   DECISION AND JUDGMENT ENTRY


        Defendant-Appellant.                       :

_________________________________________________________________

                                             APPEARANCES:

APPELLANT PRO SE:                 Barnett W. Glover, #547-148, P.O. Box 5500, Chillicothe, Ohio
                                         45601 Pro Se

COUNSEL FOR APPELLEE:         James E. Schneider, Washington County Prosecuting
                              Attorney, and Alison L. Cauthorn, Washington County
                              Assistant Prosecuting Attorney, 205 Putnam Street,
                              Marietta, Ohio 45750
_______________________________________________________________
CRIMINAL APPEAL FROM COMMON PLEAS COURT
DATE JOURNALIZED: 12-10-12
ABELE, P.J.

        {¶ 1} This is an appeal from a Washington County Common Pleas Court judgment that

overruled a motion “to vacate void sentence” filed by Barnett W. Glover, movant below and

appellant herein. Appellant assigns the following errors for review:

                 FIRST ASSIGNMENT OF ERROR:

                 “THE IMPOSED ERRONEOUS JUDGMENT, IS VOID [AS]
                 CONTRARY TO LAW[.]”

                 SECOND ASSIGNMENT OF ERROR:
WASHINGTON, 12CA7                                                                                      2

               “THE TRIAL COURTS” [sic] JUDGMENT IS VOID, AS
               CONTRARY TO LAW, WHERE THE JUDGMENT IS A
               SUBSTITUTE FOR THAT WHICH IS REQUIRED BY THE
               LAW.”

               THIRD ASSIGNMENT OF ERROR:

               “THE INCOMPETENT ASSISTANCE OF TRIAL COUNSEL,
               RESULTED IN THE INEFFECTIVE ASSISTANCE OF TRIAL
               COUNSEL[.]”

       {¶ 2} Appellant pled guilty in 2007 to two counts of unlawful sexual contact with a

minor. The trial court (1) sentenced him to serve consecutive four year prison terms on each

count; and (2) adjudicated him a “sexually oriented offender.” We affirmed the trial court’s

judgment. State v. Glover, 4th Dist. No. 07CA17, 2007-Ohio-5868 (Glover I).

       {¶ 3} Appellant commenced the instant proceeding on November 23, 2011 with his

motion to “vacate void judgment and order new sentencing hearing.” Specifically, appellant

claimed that the trial court failed to give him notice of the sexual offender classification hearing

as the law requires. The appellee did not respond, but on January 4, 2012 the trial court denied

the motion on grounds that (1) appellant was, in fact, given notice, and (2) appellant waived any

deficiency of such notice by neither objecting at the time of the sentencing hearing nor raising it

on appeal in Glover I. This appeal followed.

                                                  I

       {¶ 4} Appellant’s first two assignments of error assert that his 2007 sentencing entry is

void. That, however, is not the judgment currently before us for review. This appeal has been

taken from the trial court’s January 4, 2012 judgment that overruled his motion. Thus, this is

the judgment to which we confine our review. Therefore, the question is whether the trial ruled

correctly. We conclude that it did.
WASHINGTON, 12CA7                                                                                                              3

         {¶ 5} The version of R.C. 2950.09 in effect at the time of appellant's sentence required

the trial court, inter alia, to give “notice of the date, time, and location of the hearing.” Id. at

(B)(1)(b)(2).1 Appellant claims that the precise notices were not given to him, whereas the trial

court claims that they were.2

         {¶ 6} Fortunately, we need not resolve this conflict. Even assuming, arguendo, that the

trial court failed to comply with the statutory notice requirements, that issue should have been

raised on appeal in Glover I. Any issue that could have been raised, but was not, in a first appeal

of right is barred from being raised at a later date. State v. Beach, 4th Dist. No. 11CA4,

2012-Ohio-1630, at ¶5; State v. Davis, 4th Dist. No. 10CA9, 2010–Ohio–5294, at ¶41; State v.

Hobbs, 4th Dist. No. 09CA1, 2009–Ohio–7065, at ¶5. Again, no error was raised in Glover I

about a failure to comply with R.C. 2950.09. Thus, appellant cannot now raise the issue.

         {¶ 7} Appellant attempts to circumvent the application of res judicata and asserts that

the trial court’s failure to follow the statute renders his sentence void and that a void entry may

be vacated at any time. Appellant, however, cites no authority to support his premise that the

trial court’s failure to give notice renders the sentence void. Indeed, the Lorain County Court of

Appeals rejected this argument several years ago and held that any failure to give notice under

that statute made the judgment voidable, rather than void. Thus, res judicata barred

consideration if the issue had not been raised on direct appeal.3 See State v. Harris, 9th Dist. No.



         1
             The statute was repealed in its entirety effective January of 2008. See Am.Sub.S.B. 10, 2007 Ohio Laws File 10.
         2
             The State takes no position on this issue in its brief and relies, instead, on waiver and res judicata.
         3
           Some may argue that our application of the doctrine of res judicata in this case may run afoul of the reasoning of
Ohio Supreme Court’s rulings in State v. Fischer, 128 Ohio St. 3d 92, 2010-Ohio-6238, 942 N.E.2d 332, and State v. Jordan, 104
WASHINGTON, 12CA7                                                                                                                4

07CA009130, 2007-Ohio-4915, at ¶5. We agree with Harris.

          {¶ 8} For these reasons, we hereby overrule appellant’s first and second assignments of

error.

                                                                II

          {¶ 9} Appellant asserts in his third assignment of error that he received ineffective

assistance from trial counsel in 2007. We reject this argument for several reasons. First,

appellant did not raise this argument in his motion and we do not consider issues raised for the

first time on appeal. See e.g. State v. Musser, 4th Dist. No. 08CA3077, 2009-Ohio-4979, at ¶6;

State v. Stephens, 4th Dist. No. 08CA776, 2009-Ohio-750, at ¶7; State v. Jones, 4th Dist. No.

04CA9, 2005-Ohio-768, at ¶18. Second, appellant raised the issue of ineffective assistance of

counsel in Glover I, 2007-Ohio-5868 at ¶¶10-12. We rejected it then and res judicata bars him

from attempting to re-argue it here. See, generally, State ex rel. Harsh v. Sheets, ___Ohio St.3d

___, 2012-Ohio-236, ___N.E.2d ___ at ¶1 (doctrine of res judicata bars successive appellate

review of the same claims) Additionally, even though appellant's ineffective assistance of


Ohio St.3d 21, 2004-Ohio-6085,817 N.E.2d 864. With respect, however, we conclude that this point is unpersuasive.
Fischer and Jordan both held the judgments were “void” (rather than “voidable”) when a trial court fails to give proper notice of
post-release control. The Ohio Supreme Court has since walked-back this ruling a bit, in Fischer, supra at paragraph four of
the syllabus, by saying that only the portion of the judgment that does not comply with statutory notice is void, not the
remainder of the judgment. This prompted the Ashtabula County Court of Appeals to quip that the Ohio Supreme Court has
wrought upon us an entirely “new legal concept: the doctrine of partial voidness.” State v. Turner, 11th Dist. Nos.
2010–A–0034, 2010–A–0039 & 2010–A–0040, 2011-Ohio-2993, at ¶16. Because a void judgment may be challenged at
any time – theoretically, even decades after a conviction – the holdings in Fischer and Jordan could, if applied broadly, lead to a
finding of partial voidness of any judgment rendered in Ohio when a trial court has made even the slightest of statutory
missteps. Given that these cases cast the distinction between “void” and “voidable" in a new light, and because of their
potential to unsettle judgments once thought settled, (as in this case), we decline to apply Fischer and Jordan outside the
narrow statutory confines under which they were decided, unless and until we receive further instruction to do so. Thus,
because this case involves the application of R.C. 2950.09 rather than the notice of post-release control, we are reluctant to
apply in this case the Court’s reasoning in Fischer and Jordan.
WASHINGTON, 12CA7                                                                                5

counsel claim in Glover I did not raise the particular issue that he raises here, res judicata

nevertheless bars it from our consideration now because appellant could have raised that issue on

direct appeal. Thus, we hereby overrule appellant's third assignment of error.

       {¶ 10} Having considered all of the errors appellant assigned and argued, we hereby

affirm the trial court's judgment.

                                                                       JUDGMENT AFFIRMED.

                                       JUDGMENT ENTRY

       It is ordered that the judgment be affirmed and that appellee recover of appellant the costs

herein taxed.

       The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing the Washington

County Common Pleas Court to carry this judgment into execution.

       A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.

       McFarland, J.: Concurs in Judgment & Opinion
       Harsha, J.: Dissents



                                                               For the Court




                                                               BY:
                                             Peter B. Abele
                                             Presiding Judge
WASHINGTON, 12CA7                                                                                6




                                  NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the
time period for further appeal commences from the date of filing with the clerk.